Citation Nr: 0717309	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard H. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) from November 2004 and May 2005 rating decisions, in 
which the RO, inter alia, granted service connection and 
assigned an initial 50 percent rating for PTSD , effective 
July 20, 2004, as well as denied a TDIU.  The veteran filed a 
notice of disagreement (NOD) with the initial rating assigned 
for PTSD in January 2005, and the RO issued a statement of 
the case (SOC) in the same month.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2005.

As regards the claim for a TDIU, the veteran filed a NOD in 
June 2005, the RO issued a SOC that same month, and the 
veteran filed a substantive appeal in August 2005.

Because the claim for a higher rating for PTSD involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized the claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

In January 2007, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
action, the RO/AMC continued the denials of the claims, as 
reflected in an April 2007 supplemental SOC (SSOC), and 
returned these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the July 24, 2004, effective date of the grant of 
service connection for PTSD, the veteran's psychiatric 
symptomatology has consisted, primarily, of circumstantial 
and circumlocutory speech, disturbed or depressed mood, and 
memory, judgment, and abstract thinking impairment, with 
difficulty in establishing and maintaining effective work and 
social relationships.  These symptoms are indicative of no 
more than occupational and social impairment with reduced 
reliability and flexibility, and his PTSD is not shown to be 
so exceptional or unusual that the schedular criteria are 
inadequate to rate the disability.  

3.  The veteran's service-connected disabilities are PTSD 
(rated 50 percent disabling), tinnitus (rated 10 percent 
disabling), and bilateral hearing loss (rated 0 percent 
disabling).  The veteran's combined disability rating is 60 
percent.

4.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum percentage 
requirements for an award of a TDIU, and his service-
connected disabilities do not prevent him from obtaining or 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent 
for service-connected PTSD are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a March 2007 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for a higher rating for 
his PTSD and for a TDIU, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  This letter also informed 
the veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After the veteran was afforded opportunity 
to issuance of each notice described above, and opportunity 
for the veteran to respond, the April 2007 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examination and VA 
outpatient treatment (VAOPT) records.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Initial Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006). Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (West 
2002 & Supp. 2006); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411.  However, a General Rating formula for 
evaluating psychiatric impairment other than eating disorders 
contains the actual rating criteria for evaluating the 
veteran's disability.  See 38 C.F.R. § 4.130. 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that, since the July 20, 2004 
effective date of the grant of service connection, the 
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 50 percent rating.

Reports of the September 2004 Affiliates in Psychology mental 
health examination report and the September 2004 VA 
examination both reflect that the veteran's symptomatology 
included many of the symptoms included among the criteria for 
the 50 percent rating but few, if any, of those included 
among the criteria for the 70 percent rating.  The September 
2004 Affiliates Psychology examiner indicated that the 
veteran's affect was variable due to his PTSD, his speech was 
circumstantial and circumlocutory, he was irritable, 
depressed, and anxious, his recall and concentration were 
poor, responses to intelligence questions, fund of 
information, social comprehension, and reasoning ability were 
poor or very poor, and his insight was "only fair."  The 
September 2004 VA examiner indicated that the veteran's 
affect was appropriate, mood was somewhat constricted and 
dysphoric, and speech was normal.  Thus, at worst, the 
veteran's symptomatology was similar to that among the 
criteria for the 50 percent rating, such as flattened affect, 
circumstantial or circumlocutory speech, memory impairment, 
impaired judgment and abstract thinking, and mood and 
motivation disturbances.

In addition, the September 2004 Affiliates Psychology 
examiner also indicated that the veteran was dressed 
appropriately and was fairly well-groomed and clean, 
articulation and syntax and stream of mental activity were 
well within normal levels, and he was oriented in all spheres 
and alert.  The September 2004 VA examiner similarly noted 
that the veteran was appropriately dressed and groomed, had 
normal speech, no hallucinations, limited insight, and was 
oriented to time, person, place, and situation.  Thus, the 
veteran did not have the neglect of personal appearance and 
hygiene, illogical, obscure, or irrelevant speech, or spatial 
disorientation required for the 70 percent rating.  In 
addition, there was no indication in either examination 
report that he had the suicidal ideation, obsessed rituals, 
or near continuous panic or depression included among the 
criteria for the 70 percent rating.  The Board notes that the 
September 2004 VA examiner referred to suicidal thoughts in 
the distant past, characterized as past suicidal ideation, 
which was attributed to the veteran's depression rather than 
his PTSD.  Moreover, both examiners noted that that the 
veteran was married and was having difficulty at his job of 
doing repairs on boat props.  Such is indicative of 
difficulty in establishing and maintaining effective work and 
social relationships, one of the criterion for the 50 percent 
rating.  

While the June 2005 Affiliates in Psychology mental health 
examiner indicated that the veteran's symptomatology had 
worsened, the Board notes that the identified symptoms were 
still more similar to those included among the criteria for 
the 50 percent rating than those for 70 percent rating.  
Voice volume was variable, affectual response was much less 
variable but anxious, mental content was severely pre-
occupied, indicating distrust and suspiciousness, insight and 
judgment were deteriorating, with judgment being seriously 
disturbed, attentiveness and general ability to concentrate 
were at or below their September 2004 levels, and the veteran 
had difficulties with general information and poor social 
comprehension.  Thus, although his symptoms had worsened, the 
veteran still had the level of impairment of speech, mood, 
memory, insight, and judgment contemplated in the 50 percent 
criteria.  There also were no findings of suicidal ideation, 
obsessed rituals, illogical, obscure, or irrelevant speech, 
near continuous panic or depression, spatial disorientation, 
or neglect of personal appearance or hygiene included among 
the criteria for the 70 percent rating.  While the veteran's 
described his work as "very impaired" and indicated he was 
losing customers because of his attitude, again, this is 
indicative of difficulty-rather than inability-to maintain 
his work relationships.

The Board also points out that none of the GAF scores 
assigned since the July 20, 2004 effective date of the grant 
of service connection for PTSD provides a basis for a higher 
rating.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned). See 38 C.F.R. § 
4.126(a).

In this case, the September 2004 Affiliates in Psychology 
examiner assigned a GAF score of 47, the September 2004 VA 
examiner assigned a GAF score of 60, and the June 2005 
Affiliates in Psychology report assigned a GAF score of 
42/47.  According to DSM-IV, GAF scores between GAF scores 
between 41 and 50 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, and inability to keep a job).  
A GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The Board notes that the assigned GAF of 60 suggests similar, 
or even less, impairment than that contemplated by the 
current 50 percent rating; hence, that score is more or less 
consistent with the assigned rating.  While scores in the 40s 
would suggest a level of impairment greater than that 
contemplated by the initial 50 percent rating assigned, in 
this case, the veteran has not manifested any of the symptoms 
indicative of this level of impairment, as there has been no 
evidence of suicidal ideation, severe obsessional rituals, or 
frequent shoplifting, and he has not had an inability to keep 
a job as opposed to difficulty in doing so).  Simply stated, 
when considered in light of the actual symptoms demonstrated, 
none of the assigned GAF scores provides a basis for 
assignment of any higher rating for the veteran's service-
connected PTSD.

As documented above, the actual medical evidence reflecting 
reported symptoms and manifestations since July 20, 2004 
reflects a level of impairment consistent with the 50 percent 
rating.  As the criteria for the next higher, 70 percent 
rating have not been met, it follows that the criteria for 
the maximum 100 percent rating likewise have not been met.  

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's PTSD has reflected s so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (as cited in the 
January 2005 SOC).  While a September 2004 examiner seemed to 
indicate that the veteran's nonservice-connected depression 
has a greater impact on employment than the veteran's PTSD, 
the fact remains that the assignment of the 50 percent rating 
for PTSD, in and of itself, is indicative of considerable 
interference with employment; more than that simply is not 
shown.  There also is no medical indication that veteran's 
PTSD has warranted frequent periods of hospitalization, or 
has otherwise rendered impractical the application of the 
regular schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
record presents no basis for assignment of more than the 
current 50 percent rating at any point since the July 20, 
2004 effective date of the grant of service connection for 
PTSD.  As such, there is no basis for staged rating of the 
disability, pursuant to Fenderson, and the claim for an 
initial rating in excess of 50 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2006).

The veteran's service-connected disabilities consist of PTSD 
(rated as 50 percent disabling), tinnitus (rated as 10 
percent disabling), and bilateral hearing loss (rated as 0 
percent disabling).  The veteran's combined disability rating 
is 60 percent.  38 C.F.R. § 4.25 (2006).  Thus, because he 
does not have a single disability rated 60 percent disabling, 
or a combined disability rating of 70 percent, the veteran 
does not meet the minimum percentage requirements under 38 
C.F.R. § 4.16(a) (2006).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In his January 2005 application for Increased Compensation 
Based on Unemployability, received in March 2005, veteran 
stated that he had completed school through the 8th grade, 
and that he worked from 1986 to 1998 as a welder for 60 hours 
per week earning a maximum of $3,300 per week and from 1998 
to 2004 as a repairman/welder for 60 hours per week, earning 
a maximum of $1500 per week.  He also indicated that he had 
earned $15,000 in the past 12 months and was currently 
earning $1250 per month.  He also indicated that his 
disability affected his full time employment as of 2001, that 
he had last worked full time at that time, and that he left 
his last job because of his disability.  The Board will 
consider the veteran's assertions in light of the objective 
evidence of record.

The September 2004 and June 2005 Affiliates in Psychology 
mental health examiners both diagnosed the veteran with 
multiple psychiatric disabilities, including PTSD and 
depression.  Both examiners indicate that the veteran's 
disabilities rendered him unemployable, but did not specify 
which disabilities did so.  There is no medical opinion that 
the veteran's PTSD, alone, renders him unemployable.  On the 
contrary, the September 2004 VA examiner opined that the 
veteran's PTSD and depression were independent disabilities 
with independent clinical sources, and that, while the PTSD 
symptoms caused social and occupational impairment with some 
reduced reliability, the depression caused even more 
impairment in the veteran's ability to maintain his recent 
boat repair and fishing tackle business and led to the loss 
of this business.  Thus (as indicated in the discussion of 
the veteran's entitlement to a higher rating for PTSD), the 
only medical opinion to explicitly address whether the 
veteran's service-connected PTSD (his only compensable 
service-connected disability) has resulted in unemployability 
weighs against the claim.  

Under these circumstances, the Board is unable to find that 
the veteran's service-connected disabilities render him 
unable to obtain and retain substantially gainful employment.  
Thus, the Board must conclude that the criteria for invoking 
the procedures of 38 C.F.R. § 4.16(b), for assignment of a 
TDIU, on an extra-schedular basis, are not met.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1999).



 
ORDER

An initial rating in excess of 50 percent for PTSD is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


